Case 0:19-cv-62388-CMA Document 15 Entered on FLSD Docket 11/27/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 19-62388-CIV-ALTONAGA/Seltzer

  HOWARD MICHAEL CAPLAN,

         Plaintiff,
  vs.

  P&R TROPICAR ENTERPRISES, INC.,

        Defendant.
  _____________________________________/

                              ORDER SCHEDULING MEDIATION

         The mediation conference in this matter shall be held with Kimberly A. Gilmour on

  January 30, 2020 at 10:00 a.m. at the offices of Gilmour Law, 4179 Davie Road, Suite 101, in

  Fort Lauderdale, Florida. The parties are reminded that a report of their mediation must be filed

  within seven (7) days thereafter.

         ENTERED this 26th day of November, 2019.




                                                         _________________________________
                                                         CECILIA M. ALTONAGA
                                                         UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
